Citation Nr: 1503636	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-47 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral foot calluses.

2.  Entitlement to an increased rating in excess of 10 percent for arthralgia of the right knee.

3.  Entitlement to an increased rating in excess of 10 percent for arthralgia of the left knee.

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to an annual clothing allowance for the year 2010.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from May 1980 to June 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 administrative decision and recently merged issues from May 2009, December 2010, and April 2014 rating decisions of the Department of Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama.

A May 2009 rating decision continued a 10 percent rating for arthralgia of the right knee and left knee, history of chondromalacia (previously rated as bilateral leg condition under diagnostic code 5261) and bilateral foot calluses (previously rated as foot calluses).

By a June 2010 administrative decision, the VAMC denied the Veteran's claim of entitlement to a clothing allowance for the year 2010 because the evidence did not show that the Veteran wore a prosthetic device or orthopedic appliance or used a medication as a result of a service-connected disability that tended to cause irreparable damage to outer garments.

A December 2010 rating decision denied entitlement to service connection for major depression.  

An April 2012 rating decision, in part, granted service connection for right ear hearing loss assigning a noncompensable rating, effective January 25, 2012.  Another April 2012 rating decision denied service connection for sleep apnea.

The Board remanded the issue of entitlement to a clothing allowance in May 2013 for further development.

With regards to the issue of clothing allowance, a personal hearing was held at the RO before the undersigned Acting Veterans Law Judge (i.e., a Travel Board hearing) in April 2011.  A transcript of this hearing is of record.  

The issues of entitlement to a clothing allowance; service connection for sleep apnea and a psychiatric disorder; and increased ratings for right ear hearing loss, bilateral arthralgia of the legs, and bilateral foot callouses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In May 2013, the Board remanded the issue of entitlement to an annual clothing allowance for the year 2010 for, in part, a certification from the Chief Medical Director or designee.  The RO did not comply with the May 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Regarding the issues of an increased rating for foot callouses and bilateral arthralgia of the knees, the Veteran filed the claims in December 2008 and a notice of disagreement (NOD) with the May 2009 rating decision denying these claims in July 2009.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

Further, the issues of an increased rating for right ear hearing loss and service connection for a psychiatric disorder and sleep apnea must be remanded for a videoconference hearing.  (See October 2012 and November 2012 VA Form 9).  No hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn his request for a Board videoconference hearing.  See 38 C.F.R. § 20.704(b), (e).  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not the knee brace(s) worn by the Veteran or any medication utilized by the Veteran to treat his service-connected skin disorder of the feet (calluses) renders him eligible for a VA clothing allowance for the year 2010 under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

2.  Regarding the matter of an increased rating for foot callouses and bilateral arthralgia of the knees, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

3.  Schedule the Veteran for a videoconference hearing at the RO at the earliest available opportunity only for the issues of an increased rating for right ear hearing loss and service connection for a psychiatric disorder and sleep apnea.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).   After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (e.g., a VA nexus examination(s)/opinion(s)), the RO should readjudicate these claims.  If any claim remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




